Citation Nr: 9929339	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  96-13 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for anterior ischemic optic 
neuropathy (AION) of the right eye based on VA medical 
treatment in February 1994 and March 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from October 1950 to 
October 1953.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1995 rating decision of 
a Department of Veterans Affairs (VA) regional office (RO).  
The RO denied compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for ischemic optic 
neuropathy of the right eye. 

The veteran appealed and was afforded a hearing at the RO in 
May 1996.  A transcript of the hearing is of record.  

The case was remanded in July 1997 for the specific purpose 
of obtaining a VA medical opinion.  The development requested 
on remand was not accomplished, and the Board again remanded 
the case in February 1998.  Thereafter, the requested 
development was successfully completed, and the case was 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  AION affecting the right eye was first identified at a VA 
outpatient clinic on February 28, 1994; corrected visual 
acuity was then 20/30; on March 14, 1994, corrected right eye 
visual acuity was 20/200.  

2.  The veteran had progressive AION affecting the right eye, 
which preexisted VA hospitalization from March 15, 1994 to 
March 18, 1994.

3.  He underwent optic nerve sheath decompression of the 
right eye during the March 1994 VA hospitalization to treat 
an attack of AION affecting the right eye.

4.  Currently, he has light perception only in the right eye 
and an afferent pupillary defect of the right eye, 
manifestations which are unrelated to the optic nerve sheath 
decompression of the right eye performed during the March 
1994 VA hospitalization.

5.  A preexisting right eye disorder underwent no increase in 
severity based on VA treatment in February 1994 and March 
1994.  


CONCLUSION OF LAW

The requirements for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for AION of the right eye 
based on VA treatment in February 1994 and March 1994 have 
not been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 
38 C.F.R. § 3.358 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A claim for section 1151 benefits was received in September 
1994.  The appellant asserted that he had perfect sight in 
the right eye when he entered a VA eye clinic on March 1, 
1994, but never saw out of that eye again after it was 
dilated.  He maintained that he lost the sight of the right 
eye because of VA's failure to perform surgery, about two 
weeks before he entered the eye clinic, when he was found to 
have a rare eye disease.

The record shows, and it is not contended otherwise, that the 
veteran was not thought to have AION of the right eye until 
he was seen at a VA outpatient facility on February 28, 1994.  
He complained of blurred vision with near vision. His visual 
acuity with correction was 20/30 for the right eye.  The 
clinical findings included supratemporal disc margin blurring 
of the right eye.  The etiology was unclear.  The clinical 
findings were equivocal to support a diagnosis of AION.  It 
was questioned whether it was related to hypertension or 
early AION or diabetic papillapathy.  He was to return in 1 
or 2 weeks or sooner if his vision changed.

The veteran returned on March 14, 1994.  It was noted that he 
had supero-temporal disc margin blurring of the right eye 
which was either related to hypertension or early AION.  His 
corrected visual acuity was 20/200.  The diagnosis was 
progressive AION of the right eye.  There was a question of 
whether he would benefit from a optic nerve head sheath 
decompression.

The veteran was admitted to a Department of Veterans Affairs 
Medical Center (VAMC) on March 15, 1994.  He was noted to 
have had a sudden decrease in vision two weeks prior to this 
admission.  There had been no sign of an afferent pupillary 
defect two weeks previously, but there had been moderate disc 
swelling.  Ophthalmologic examination on admission disclosed 
visual acuity of the right eye of 20/400.  There was a 1 plus 
afferent pupillary defect.  Visual field examination revealed 
a central scotoma of the right eye with peripheral 
constriction.  The examination of the fundus of the right eye 
disclosed 2-3 plus disc swelling with flame- shaped 
hemorrhages.

An optic nerve sheath decompression of the right eye was 
performed on March 16, 1994.  On the first post-operative 
day, the veteran's visual field was counting fingers at 2 
feet in the right eye.  There was a central epithelial 
corneal defect of the right eye which resolved the following 
day.  The visual acuity at discharge, the second post-
operative day, was 20/400, primarily in the superior visual 
field of the right eye.

VA outpatient records show the veteran's right eye vision was 
corrected to 20/40 in April 1994.  In May 1994, the corrected 
visual acuity of the right eye was 20/30.  On June 22, 1994, 
the veteran's corrected vision of the right eye was 4/200.  
Two days later, it was counting fingers at 1 foot.  In 
November 1994, his right eye could only perceive light at 
times.

A VA chief of ophthalmology at a VAMC reviewed the veteran's 
medical records and reported in April 1995 that the veteran's 
surgery in March 1994 was delayed two weeks because the main 
indicators for performing optic nerve sheath decompression 
due to AION were evidence of progressive visual loss and 
visual acuity of 20/70 or worse.  Since the veteran's visual 
acuity when he was seen in February 1994 was 20/30, surgery 
was not indicated at the time of the initial evaluation.  
Only after significant progression occurred did he meet the 
existing criteria for surgical intervention.

The veteran testified at a hearing at the RO in May 1996.  He 
stated that his vision improved after the March 1994 surgery, 
but he felt that he would not have his current blindness if 
the operation had been performed earlier.

Pursuant to the Board's February 1998 remand, additional 
items of evidence were added to the claims folder.  They are 
referenced below.

A VA physician provided an opinion, dated in March 1998, 
purportedly addressing what, if any, relationship, existed 
between VA eye surgery in March 1994 and the profound visual 
deterioration of the veteran's right eye which occurred 
during the months after the procedure was performed.  The 
opinion refers to extraction of a cataract from the veteran's 
left eye during the period between November 1994 and June 
1995.  The physician observed that there was no association 
between the March 1994 surgery of the right eye to treat AION 
and the subsequent surgery to treat a left eye cataract.  The 
physician reported that he had reviewed the veteran's chart, 
but noted that he did not have clinical records from March 
1994 or June 1994.

Copies of VA outpatient and inpatient records reflect the 
veteran's treatment for a variety of disorders, including 
AOIN, through December 1994.  The records include copies of 
clinical records of the veteran's hospitalization for right 
eye surgery in March 1994 and his hospitalization in June 
1994 for an endocrinology consultation in connection with his 
right eye disorder. 

The RO determined that the above-referenced VA medical 
opinion was unresponsive to the question posed in the Board's 
remand orders; further, that the opinion was formulated 
without the benefit of certain clinical records.  The RO 
returned the veteran's records to the VA physician, in order 
to obtain a responsive opinion based on a review of pertinent 
clinical records.

A second opinion was provided by the same physician and a 
report thereof is filed in the claims above the extensive 
clinical records added to the record subsequent to the 
earlier inadequate opinion.  Accordingly, the physician now 
had the March 1994 and June 1994 VA medical records available 
for review.

The physician's narrative follows.  It was noted that the 
veteran had insulin-dependent diabetes and hypertension.  He 
had experienced two attacks of AION in the right eye, the 
first attack in March 1994, which was treated with optic 
nerve sheath decompression, with return of vision to near 
normal, and the latter attack in June 1994, which was treated 
medically with steroids.  The veteran never regained vision 
in the right eye.  He was last seen in January of this year 
[1998], with a visual acuity of light perception only in the 
right eye, but 20/20 in the left eye.  As would be expected 
with severely reduced visual acuity in one eye, secondary to 
these causes, there was an afferent pupillary defect of the 
right eye.  Furthermore, the optic nerve was pale on that 
side.  

The opinion continues by turning to the Board's question 
regarding the possible role of optic nerve sheath 
decompression in the subsequent deterioration of vision.  
According to the physician, the veteran had experienced what 
was described as "a successful ONSD," per an examination 
record of July 5, 1994.  It was specifically pointed out that 
the veteran suffered a relapse of the disease after a period 
of visual recovery.  

Further, the opinion relates that AION is a disease 
characterized by ischemia of the optic disc, caused by vessel 
occlusion to the disc.  It is most common in people age 60 to 
70.  It is more often seen in patients with diabetes and high 
blood pressure.  It is characterized by loss of visual field 
and loss of central vision.  There is no established 
treatment, but systemic steroid treatment might theoretically 
help-this, however, has not been firmly established.  
Several studies have shown the effect of optic nerve sheath 
decompression in restoring vision, sometimes with very good 
visual recovery.  The benefits of this treatment are, 
however, still being debated.  The examiner commented that 
frequently, patients get a similar attack in the other eye, 
several years later; it is rare to get a second attack of 
AION in the same eye, but it is possible.

The narrative concludes that it is very unlikely that the 
operation for optic nerve sheath decompression caused an 
improvement in vision and then a deterioration.  It is 
entirely plausible that the veteran suffered a second attack 
of AION in the same eye, and that such an attack was not 
related to the operation.  The physician pointed out that his 
opinion was based on a review of the charts and literature 
available on AION.


Added to the record in August 1999 were copies of articles 
from the University of Southern California Chronicle and from 
the Archives of Ophthalmology.  The articles relate that 
optic nerve decompression for AION is not effective and may 
be harmful.  Review of this evidence by the RO was waived by 
the veteran's representative.

II.  Legal Analysis

The Board notes that the appellant's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

In Gardner v. Derwinski, 1 Vet.App. 584 (1991), the Court 
invalidated 38 C.F.R. § 3.358(c)(3), on the grounds that that 
section of the regulation, which included an element of 
fault, did not properly implement the statute.  The 
provisions of 38 C.F.R. § 3.358, excluding section (c)(3), 
remained valid.  See Brown v. Gardner, 115 S. Ct. 552, 556 
n.3 (1994).  In pertinent part, 38 U.S.C.A. § 1151 provides 
that where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or death, 
compensation shall be awarded in the same manner as if such 
disability or death were service-connected.

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part, that in determining if 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
for the continuance or natural progress of disease or 
injuries for which the hospitalization, etc., was authorized.  
In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of hospitalization, 
medical or surgical treatment, it will be necessary to show 
that the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith.  38 C.F.R. 
§ 3.358 (b), (c) (1) (1998).  

38 C.F.R. § 3.358 (c)(3) (1998) now provides that 
compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative. "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.


It is contended, in essence, that the veteran now has 
profound visual deterioration of the right eye resulting from 
VA's failure to perform eye surgery until about two weeks 
after AION was first identified.  At the outset, the Board 
notes that the amended regulation, which is based on the 
above-cited judicial decisions and which remains applicable 
in this case, does not require negligence, fault or accident 
as a prerequisite to the grant of compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151.  However, 
governing criteria which remain applicable to the disposition 
of this appeal still require an evidentiary showing that the 
veteran has additional disability resulting from VA 
treatment.

Here, the medical evidence documents that the appellant was 
found to have progressive AION of the right eye prior to his 
undergoing an optic nerve sheath decompression during VA 
hospitalization in March 1994.  The question, then, is 
whether the preexisting right eye disorder underwent an 
increase in severity because of VA treatment.  


A VA physician, who reviewed the medical record, specifically 
determined that the optic nerve sheath decompression, 
performed by VA in March 1994, did not produce any increase 
in severity of the progressive right eye AION, already 
present, when surgery was performed.  Rather, it was the 
physician's determination that the profound deterioration in 
vision, which occurred during the months shortly after the 
surgery, was unrelated to the operation.  There is also no 
indication from the physician's opinion that any evaluation 
or treatment, provided at a VA outpatient clinic during the 
period from February 28, 1994 to March 14, 1994, was in any 
way related to the progression of right eye AION.  

The Board has reviewed scientific research studies which have 
documented cases where the performance of optic nerve sheath 
decompression surgery produced a worsening of AION.  However, 
in this veteran's particular case, the record simply does not 
establish that the procedure bore any relationship to the 
increase in severity of right eye AION which took place 
during the months post surgery.  


The evidence does not support a grant of section 1151 
benefits for AION of the right eye based on VA treatment in 
February 1994 and March 1994.  There is not an approximate 
balance of positive and negative evidence regarding the issue 
on appeal, so as to warrant application of the doctrine of 
benefit of doubt.  38 U.S.C.A. § 5107(b) (West 1991).



ORDER

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for anterior ischemic optic neuropathy 
(AION) of the right eye based on VA medical treatment in 
February 1994 and March 1994 are denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 

